





CITATION: R. v. Taylor, 2011
          ONCA 681



DATE: 20111102



DOCKET: C52764



COURT OF APPEAL FOR ONTARIO



Laskin, Cronk and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Craig Taylor



Appellant



Michael J.N. Haraschuk, for the appellant



Emile Carrington, for the respondent



Heard:
October 31, 2011



On appeal from the decision of the
          Summary Conviction Appeal Court dated September 7, 2010 by Justice Patricia
          C. Hennessy of the Superior Court of Justice, allowing the appeal from the
          acquittal entered on July 20, 2009 by Justice Malcolm McLeod of the Ontario
          Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

We are not satisfied that the test in
R. v. R.(R.)
(2008), 234
    C.C.C. (3d) 463 (Ont. C.A.) has been met.  None of the grounds the appellant
    raises warrants granting leave.

[2]

The motion for leave to appeal is dismissed.


